      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 1 of 29




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    SMH ENTERPRISES, L.L.C.                                  CIVIL ACTION

    VERSUS                                                     NO. 20-2970

    KRISPY KRUNCHY FOODS, L.L.C.,                         SECTION “R” (2)
    ET AL.



                         ORDER AND REASONS


       Before the Court is plaintiff SMH Enterprises, L.L.C. and third-party

defendant Conway Solomon’s motion1 to dismiss defendant Krispy Krunchy

Foods, L.L.C.’s (“KKF”) counterclaims and third-party claims2 under Rule

12(b)(6). KKF opposes the motion.3 For the following reasons, the Court

grants the motion in part and denies it in part.



I.     BACKGROUND

       This case arises from an alleged misappropriation of trade secrets. In

a complaint4 filed on November 2, 2020, plaintiff SMH, a software company,

alleges that it built an employee-training software platform for defendant



1      R. Doc. 42.
2      R. Doc. 23.
3      R. Doc. 76.
4      R. Doc. 1.
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 2 of 29




Krispy Krunchy Foods (“KKF”), which sells products to numerous Krispy

Krunchy Chicken fast food restaurants.5 SMH states that KKF, working with

defendants Parthenon Software Group, Inc. and Andrew Schmitt,

misappropriated information from SMH’s software and used that

information to develop its own, competing employee-training platform.6

SMH sued KKF, Parthenon, and Schmitt for alleged violations of federal and

Louisiana law.7

      In the complaint, SMH alleged that Solomon, one of its partners,

logged into KKF’s new platform, purportedly to “view the new system.”8

Now, KKF brings counterclaims against SMH and third-party claims against

Solomon.9 First, KKF alleges that Solomon, acting on SMH’s behalf, violated

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”), when he

logged into the new KKF system.10 Second, KKF alleges that, pursuant to a

“Proposed Scope of Work” (“SOW”), SMH had contractual obligations to

deliver and maintain an effective employee-training platform.11 KKF alleges

breach of contract under Louisiana law, contending that SMH provided a


5     Id. at 3, ¶¶ 5-6, 5-7, ¶¶ 9-17.
6     Id. at 14-15, ¶¶ 29-31.
7     See id. at 18-29.
8     Id. at 14, ¶ 29.
9     R. Doc. 23.
10    Id. at 4-5, ¶¶ 17-25.
11    Id.at 5, ¶¶ 27-28.
                                        2
      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 3 of 29




defective platform, and that SMH failed to satisfy its obligation to maintain

it.12 Finally, KKF brings a claim for redhibition under Louisiana law against

SMH as manufacturer of the allegedly deficient training platform.13



II.    LEGAL STANDARD

       Plaintiff’s motion to dismiss defendant’s counterclaim and third-party

complaint is brought under Federal Rule of Civil Procedure 12(b)(6). To

survive a Rule 12(b)(6) motion to dismiss, a party must plead enough facts

to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

547 (2007)). A claim is facially plausible when the party “pleads factual

content that allows the court to draw the reasonable inference that the

[opposing party] is liable for the misconduct alleged.” Id. at 678. The Court

must accept all well-pleaded facts as true and must draw all reasonable

inferences in favor of the nonmoving party. Lormand v. U.S. Unwired, Inc.,

565 F.3d 228, 239, 244 (5th Cir. 2009). But the Court is not bound to accept

as true legal conclusions couched as factual allegations. Iqbal, 556 U.S. at

678.




12     Id. at 5-6, ¶¶ 26-33.
13     Id. at 6-7, ¶¶ 34-40.
                                        3
    Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 4 of 29




      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). The Court

may also consider documents attached to a motion to dismiss or an

opposition to that motion when the documents are referred to in the

pleadings and are central to a [party’s] claims. Id.



III. DISCUSSION

      A.    Computer Fraud and Abuse Act

      The CFAA provides for criminal and civil liability for a violation, which

generally involves accessing a computer without authorization or in excess

of authorization, and then taking proscribed actions, such as obtaining

information, or damaging a computer or computer data.               18 U.S.C.

§§ 1030(a), (g); see LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1131 (9th

Cir. 2009). To bring a civil action, a “person who suffers damage or loss by

reason of a violation of” § 1030 must show a violation of the act and one of

the following factors:

      (I) loss to 1 or more persons during any 1-year period (and, for
      purposes of an investigation, prosecution, or other proceeding
      brought by the United States only, loss resulting from a related
      course of conduct affecting 1 or more other protected computers)
      aggregating at least $5,000 in value;


                                      4
    Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 5 of 29




      (II) the modification or impairment, or potential modification or
      impairment, of the medical examination, diagnosis, treatment,
      or care of 1 or more individuals;

      (III) physical injury to any person;

      (IV) a threat to public health or safety; [or]

      (V) damage affecting a computer used by or for an entity of the
      United States Government in furtherance of the administration
      of justice, national defense, or national security . . . .


18 U.S.C. §§ 1030(c)(4)(A)(i)(I)-(V), (g). KKF alleges loss of at least $5,000,

and that Solomon and SMH violated two provisions of the CFAA:

§ 1030(a)(2) and § 1030(a)(4).

            1.    Section 1030(a)(2)

      To bring a civil claim for a violation of § 1030(a)(2), KKF must allege

that SMH and Solomon (1) intentionally accessed a computer, (2) without

authorization or exceeding authorized access, and (3) the defendants thereby

obtained information, (4) from a “protected computer,” and (5) there was a

loss of at least $5,000 to one or more persons. 18 U.S.C. §§ 1030(a)(2), (g);

Brekka, 581 F.3d at 1132; Absolute Energy Sols., LLC v. Trosclair, No. 13-

3358, 2014 WL 360503, at *2 (S.D. Tex. Feb. 3, 2014).

      KKF’s allegations essentially track the required elements under

§ 1030(a)(2).    First, KKF states that “Solomon, on behalf of SMH,



                                       5
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 6 of 29




intentionally accessed” KKF’s servers.14 Second, KKF alleges that Solomon

acted “without prior authorization and after [the] relationship between SMH

and KKF that would have entitled SMH or Solomon to access KKF’s servers

was terminated.”15 Third, KKF avers that Solomon “obtained information

from [the servers] regarding the KKF Platform and its appearance, as well as

the personal information of third parties . . . , and possibly other confidential

proprietary information.”16     Fourth, KKF states that its servers are a

“protected computer,”17 i.e., a “computer”18 that is “used in or affecting

interstate . . . or communication.” 18 U.S.C. § 1030(e). Finally, KKF alleges

that it suffered damages in excess of $5,000 as a result of SMH’s and

Solomon’s activities, including funds it has and will expend for “additional

security measures and forensic searches to ensure that SMH has not

compromised the integrity of the KKF platform and to learn what other data

SMH may have accessed.”19




14     R. Doc. 23 at 4, ¶ 19.
15     Id.
16     Id.at ¶ 20.
17     Id. at ¶ 21-22.
18     The CFAA defines a “computer” as “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing
logical, arithmetic, or storage functions, and includes any data storage
facility or communications facility directly related to or operating in
conjunction with such device . . . .” 18 U.S.C. § 1030(e)(1).
19     R. Doc. 23 at 5, ¶ 24.
                                        6
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 7 of 29




                  i.    Authorization

      In their motion to dismiss, SMH and Solomon primarily contest the

sufficiency of KKF’s allegations as to the second element. They argue that

KKF fails to allege that Solomon acted “without authorization” or

“exceed[ed] authorized access.”20 18 U.S.C. § 1030(a)(2). As the Fifth Circuit

has found, the term “without authorization” in the CFAA—which is not

expressly defined—has the same meaning as in the dictionary: “without

permission.” United States v. Thomas, 877 F.3d 591, 595 (5th Cir. 2017)

(citing Brekka, 581 F.3d at 1133). The CFAA defines “exceeds authorized

access” as “access[ing] a computer with authorization and [using] such

access to obtain or alter information in the computer that the accesser is not

entitled so to obtain or alter.” 18 U.S.C. § 1030(e)(6). In United States v.

Nosal, 676 F.3d 854, 858 (9th Cir. 2012), the Ninth Circuit interpreted the

term “without authorization” to apply to “outside hackers (individuals who

have no authorized access to the computer at all”). In contrast, according to

the Ninth Circuit, “exceeds authorized access” applies to “inside hackers

(individuals whose initial access to a computer is authorized but who access

unauthorized information or files”). Id.




20    R. Doc. 42-1 at 7-10.
                                        7
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 8 of 29




      Here, KKF alleges that Solomon had no authorization at all.21 Solomon

and SMH argue that Solomon used still-valid login credentials, and because

KKF has not alleged that it revoked those credentials, they contend that KKF

fails to plead that Solomon lacked authorization.22

      The Ninth Circuit dealt with a similar situation in LVRC Holdings LLC

v. Brekka, 581 F.3d at 1127, a decision relied on by numerous courts,

including the Fifth Circuit in Thomas, 877 F.3d at 595, in interpreting the

CFAA. In Brekka, the Ninth Circuit noted that “a person uses a computer

‘without authorization’ under [the CFAA] when the [entity entitled to give

authorization] has rescinded permission to access the computer and the

[person] uses the computer anyway.” 581 F.3d at 1135. In Brekka, plaintiff

LVRC sued its former employee, Christopher Brekka, for violations of the

CFAA. Id. at 1129-30. While Brekka was working for LVRC, the company

gave Brekka login credentials to its website. Id. LVRC contended that, while

still employed with LVRC, Brekka violated the CFAA by using his credentials

to access sensitive information, download it, and email it to himself on an

external account. Id. at 1132-35. Additionally, LVRC alleged that Brekka




21    R. Doc. 23 at ¶ 19.
22    R. Doc. 42-1 at 7-9.
                                     8
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 9 of 29




violated the CFAA after the employment relationship had terminated by

using his login credential to access its information. Id. at 1136-37.

      The Ninth Circuit rejected the first argument, finding that Brekka “had

permission to access the computer,” when he used his valid credentials as an

employee of LVRC to access sensitive information. Id. at 1133. As to the

second argument, the Ninth Circuit noted that “[t]here is no dispute that if

Brekka had accessed LVRC’s information . . . after he left the company . . .

[he] would have accessed a protected computer ‘without authorization’ for

the purposes of the CFAA.” Id. at 1136. Nevertheless, the Ninth Circuit

affirmed summary judgment for Brekka because LVRC did not introduce

sufficient evidence to create an issue of material fact on the question of

whether it was Brekka who had used his credentials to log in to LVRC’s

system. Id. at 1137.

      Here, KKF alleges it terminated the relationship with SMH in

November 2019.23 It also alleges that Solomon accessed KKF’s servers after

the relationship ended.24 KKF further alleges the termination ended any

authorization to access its servers that would have arisen by virtue of the

former relationship between the companies.25 The Court finds that KKF has



23    R. Doc. 23 at 3, ¶ 14.
24    Id. at 4, ¶ 19.
25    Id. at ¶ 16.
                                       9
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 10 of 29




adequately alleged that Solomon and SMH accessed its servers “without

authorization.” Cf. Brekka, 581 F.3d at 1136.

                   ii.   Loss

       Additionally, Solomon and SMH argue that KKF fails to allege that its

losses exceed the $5,000 threshold.26       The CFAA defines loss as “any

reasonable cost to any victim, including the cost of responding to an offense,

conducting a damage assessment, and restoring the data, program, system,

or information to its condition prior to the offense, and any revenue lost, cost

incurred, or other consequential damages incurred because of interruption

of service.” 18 U.S.C. § 1030(e)(11). This definition includes two types of

loss: (1) the direct costs of responding to a violation of the CFAA, and

(2) consequential damages resulting from interruption of service.           See

Complete Logistical Servs., LLC v. Rulh, 350 F. Supp. 3d 512, 522 (E.D. La.

2018) (collecting cases). Here, KKF has plausibly alleged that it incurred

over $5,000 in costs in responding to Solomon’s allegedly unauthorized

access—the first type of loss under § 1030(e)(11). Specifically, KKF states

that it suffered damages exceeding $5,000 in “additional security measures

and forensic searches to ensure that SMH has not compromised the integrity




26     R. Doc. 42-1 at 9-10.
                                      10
      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 11 of 29




of the KKF Platform and to learn what other data SMH may have accessed.”27

Because the Court finds that KKF has sufficiently pleaded that Solomon and

SMH accessed its servers without authorization and incurred losses over

$5,000, and because KKF sufficiently alleges the remaining elements under

§ 1030(a)(2), the Court denies the motion to dismiss these claims.

              2.     Section 1030(a)(4)

        Under § 1030(a)(4), KKF must plead that Solomon and SMH

(1) accessed a “protected computer,” (2) without authorization or exceeding

such authorization that was granted, (3) “knowingly” and with “intent to

defraud,” (4) thereby furthering the intended fraud and obtaining anything

of value, and (5) causing a loss to one or more persons during any one-year

period aggregating at least $5,000 in value. 18 U.S.C. §§ 1030(a)(4), (g);

Brekka, 581 F.3d at 1132; Absolute Energy Sols., LLC, 2014 WL 360503, at

*2.

        Claims under § 1030(a)(2) and § 1030(a)(4) are similar, and plaintiffs

that allege violations of the CFAA often sue under both provisions. The

Tenth Circuit, in United States v. Willis, 476 F.3d 1121, 1126 (10th Cir. 2007),

noted two main differences between the pertinent subsections.             First,

subsection (a)(4), unlike (a)(2), requires “that a person act with the specific



27      Id. at 5, ¶ 24.
                                          11
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 12 of 29




intent to defraud.” Id. Second, a person violates subsection (a)(2) by merely

obtaining “information,” while (a)(4) requires that the person obtain

“anything of value.” Id.

       Additionally, criminal violations of (a)(2) and (a)(4) are punished

differently. Id. A person who violates subsection (a)(2) is subject to a

maximum of one year in prison unless, for example, the value of the

information obtained exceeds $5,000, in which case he or she is subject to

up to five years’ imprisonment. 18 U.S.C. § 1030(c)(2). In contrast, a person

who violates subsection (a)(4) by obtaining anything of value28—regardless

of its value—is subject to five years’ imprisonment. 18 U.S.C. § 1030(c)(3).

Thus, “if a person knowingly and with the intent to defraud accesses a

protected computer and by means of such conduct furthers the intended

fraud and obtains information valued at only $1,000, for example, he would

nevertheless be subject to the stricter penalty provided for under

§ 1030(c)(3).” Willis, 467 F.3d at 1126.




28    A person does not violate § 1030(a)(4) when “the object of the fraud
and the thing obtained consists only of the use of the computer and the value
of such use is not more than $5,000 in any 1-year period.” 18 U.S.C.
§ 1030(a)(4).
                                     12
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 13 of 29




                   i.    Pleading standard

       As a general matter, the Fifth Circuit holds that Rule 9(b) applies to

claims involving allegations of fraud. Williams v. WMX Techs., Inc., 112 F.3d

175, 177 (5th Cir. 1997). Rule 9(b) provides that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting

fraud or mistake.” Fed. R. Civ. P. 9(b).29 But “[m]alice, intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” Id.

       The Fifth Circuit has held that Rule 9(b) applies to claims of state fraud,

federal securities fraud, and RICO claims based on predicate offenses of mail

or wire fraud. Williams, 112 F.3d 175, 177 (state fraud); Tuchman v. DSC

Communications Corp., 14 F.3d 1061, 1068 (5th Cir. 1994) (securities fraud);

Tel–Phonic Serv., Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1139 (5th Cir. 1992)

(RICO). In those contexts, to satisfy Rule 9(b), a plaintiff must allege the

“time, place[,] and contents of the false representations, as well as the

identity of the person making the misrepresentation and what [that person]

obtained thereby.” Williams, 112 F.3d at 177. But, the Fifth Circuit has noted

that “Rule 9(b)’s ultimate meaning is context-specific, and thus there is no

single construction of Rule 9(b) that applies in all contexts.” U.S. ex rel.



29    In contrast, the general rule, Federal Rule of Civil Procedure 8(a),
requires only “a short and plain statement of the claim showing that the
pleader is entitled to relief.”
                                     13
   Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 14 of 29




Grubbs v. Kanneganti, 565 F.3d 180, 188 (5th Cir. 2009) (internal quotation

marks and citation omitted) (applying a “flexible” construction to claims

under the False Claims Act).

      Neither the Fifth Circuit nor any other circuit court has addressed

whether Rule 9(b) applies to civil claims under § 1030(a)(4). The district

courts that have considered the question are split on whether Rule 9(b)’s

heightened pleading standard applies. For example, in Motorola, Inc. v.

Lemko Corp., 609 F. Supp. 2d 760, 765 (N.D. Ill. 2009), and Oracle America,

Inc. v. Service Key, LLC, No. 12-790, 2012 WL 6019580, at *6 (N.D. Cal. Dec.

3, 2012), the courts held that Rule 9(b) does not apply to the scienter element

of § 1030(a)(4), but it “plainly” applies to the requirement that “the

defendant’s acts further the intended fraud.” Other courts, including the

court in Oracle America, Inc. v. TERiX Computer Co., No. 13-03385, 2014

WL 31344, at *3-4 & n.26 (N.D. Cal. Jan. 3, 2014) (collecting cases), have

held that Rule 9(b) does not apply to § 1030(a)(4) claims.

      On its face, Rule 9(b) applies when a plaintiff alleges “fraud or

mistake.” Fed. R. Civ. P. 9(b). The required elements of a claim under

§ 1030(a)(4) include the “intent to defraud” and that the defendant’s

“conduct furthers the intended fraud.” 18 U.S.C. § 1030(a)(4). By its plain

language, Rule 9(b) applies to this claim.         Additionally, courts have


                                      14
   Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 15 of 29




interpreted the relevant elements of the CFAA according to precedent on

mail fraud, See United States v. Czubinski, 106 F.3d 1069, 1074-75, 1078-79

(1st Cir. 1997), a type of claim for which the Fifth Circuit has held that Rule

9(b) applies. Tel–Phonic Serv., Inc., 975 F.2d at 1139. Because KKF’s

§ 1030(a)(4) claim involves allegations of fraud, the Court finds that Rule

9(b)’s heightened pleading standard applies.

                  ii.   Knowingly and with intent to defraud

      Under either the Rule 9(b) standard, or the lower Rule 8(a) standard,

KKF has failed to sufficiently allege that Solomon acted “knowingly and with

intent to defraud.” 18 U.S.C. § 1030(a)(4). “Fraud” under the CFAA has been

interpreted to mean “simply . . . wrongdoing” and does not require “proof of

the common law elements of fraud.” Shurgard Storage Centers, Inc. v.

Safeguard Self Storage, Inc., 119 F. Supp. 2d 1121, 1126 (W.D. Wash. 2000).

More specifically, “defraud” under the CFAA means “wronging one in his

property rights by dishonest methods or schemes.” Id.

      This interpretation of “defraud” is based on the U.S. Supreme Court’s

decision in McNally v. United States, 483 U.S. 350, 358 (1987), in which the

Court discussed mail fraud under 18 U.S.C. § 1341. In McNally, the Court

noted that “‘to defraud’ commonly refer[s] ‘to wronging one in his property

rights by dishonest methods or schemes,’ and usually signif[ies] the


                                      15
      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 16 of 29




deprivation of something of value by trick, deceit, chicane or overreaching.”

Id.

        The First Circuit in United States v. Czubinski, 106 F.3d 1069, 1079 (1st

Cir. 1997), applied the same interpretation of “defraud” to the CFAA. In

Czubinski, which involved criminal charges under the CFAA, an IRS agent

was convicted by a jury on four counts of wire fraud under 18 U.S.C. §§ 1343,

1346 and computer fraud under § 1030(a)(4). The defendant had made

numerous unauthorized searches in government databases to obtain tax

return information on “friends, acquaintances, and personal rivals.” Id. at

1071-72; 1078. The First Circuit reversed the defendant’s convictions on the

mail fraud and computer fraud counts, finding that the defendant “ha[d] not

obtained valuable information in furtherance of a fraudulent scheme” under

§ 1030(a)(4) “for the same reasons” that it determined that defendant had

not “deprived the IRS of its property,” for the purposes of the Government’s

wire fraud charges. Id. at 1079. Specifically, the court found that defendant

had engaged in “unauthorized browsing,” which “even if done with the intent

to deceive,” is not a “‘deprivation’ within the meaning of the federal fraud

statutes.” Id. at 1075. To be a deprivation, “some articulable harm must

befall the holder of the information as a result of the defendant’s activities,




                                        16
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 17 of 29




or some gainful use must be intended by the person accessing the

information, whether or not this use is profitable in the economic sense.” Id.

       Applying this interpretation, courts have found that a plaintiff states a

claim under § 1030(a)(4) when it alleges that “the defendant participated in

dishonest methods to obtain the plaintiff’s secret information.” Shurgard

Storage Centers, Inc., 119 F. Supp. 2d at 1126.

       Here, KKF does not allege, even generally, that Solomon had the

requisite intent to defraud or that his unauthorized access was done

“knowingly.” Although KKF states that Solomon “intentionally accessed

KKF’s protected computer” without authorization, the counterclaim contains

no allegation that Solomon knew that he had no right of access or that he

intended to deprive KKF of anything or harm it in any way.30 At most, similar

to the “unauthorized browsing” at issue in Czubinski, KKF alleges that

Solomon accessed KKF’s servers with the intent to obtain information. 106

F.3d at 1075. Accordingly, under either the heightened Rule 9(b) standard

or the ordinary Rule 8(a) standard, the Court finds that KKF has failed to

allege that Solomon acted with “knowledge” and “intent to defraud.” The

Court must dismiss KKF’s claims under § 1030(a)(4).




30     R. Doc. 23 at 4.
                                       17
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 18 of 29




       B.    Breach of Contract

       KKF’s second claim is for breach of contract against SMH under

Louisiana law. In Louisiana, “[t]he essential elements of a breach of contract

claim are (1) the obligor’s undertaking of an obligation to perform, (2) the

obligor failed to perform the obligation (the breach), and (3) the failure to

perform resulted in damages to the obligee.” Favrot v. Favrot, 68 So. 3d

1099, 1108-09 (La. App. 4 Cir. 2011).

       KKF alleges that the parties entered into a “Scope of Work” (“SOW”),

dated August 6, 2015, and allegedly signed on August 8, 2015.31 KKF points

to two provisions of the SOW, under which SMH allegedly undertook the

obligation to (1) “develop an effective and secure video training experience

for a global workforce,” and (2) “be a full-service partner that provides

ongoing maintenance and monitoring to ensure that stores are receiving high

quality training.”32 KKF further alleges that SMH breached these obligations

by providing a defective training platform, and failing to reliably remedy the

platform’s problems.33         Finally, KKF alleges that it suffered damages—

including the cost of purchasing the defective training platform, paying SMH

for undelivered maintenance on the training system, costs associated with



31     R. Doc. 23 at ¶ 27.
32     Id. at ¶ 28.
33     Id. at 5-6, ¶¶ 29, 32
                                         18
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 19 of 29




paying a third-party for maintenance, and the costs of hiring a third-party to

create a new training platform.34

       In its motion to dismiss, SMH does not contend that KKF failed to

allege the elements of a breach of contract claim. Rather, it asserts an

affirmative defense: that KKF’s sole remedy under the terms of the parties’

agreement was termination, and that KKF exercised that remedy.               See

Safeway Transit LLC v. Disc. Party Bus, Inc., 954 F.3d 1171, 1182 (8th Cir.

2020) (“An ‘affirmative defense’ is ‘[a] defendant’s assertion of facts and

arguments that, if true, will defeat the plaintiff’s or prosecution’s claim, even

if all the allegations in the complaint are true.’” (quoting Defense, Black’s

Law Dictionary (11th ed. 2019)). In support, SMH points to an attachment

to the SOW, the “Spectrum Interactive White Label Solutions Terms and

Conditions” (“Terms and Conditions”).35


34    Id. at 6, ¶ 33.
35    KKF argues that SMH’s reliance on the Terms and Conditions is
inappropriate under Rule 12(b)(6) because, in its view, the document is not
part of the pleadings. R. Doc. 76 at 7-8. The Court may consider documents
attached to a motion to dismiss or an opposition to that motion when the
documents are referred to in the operative pleading and are central to a
party’s claims. Brand Coupon Network, L.L.C., 748 F.3d at 635. Here, KKF
refers to the “contract” between the parties in its counterclaim but relies only
on the proposed SOW. R. Doc. 23 at 5-6, ¶¶ 26-33. The Terms and
Conditions state that they constitute the agreement between the parties that
governs work under the SOW. R. Doc. 3-2 at 7. The Terms and Conditions
and SOW thus are the entire agreement, and the “contract” referred to in the
counterclaim includes the Terms and Conditions. Further, the Terms and
                                      19
   Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 20 of 29




      The Court may dismiss a claim under Rule 12(b)(6) “if a successful

affirmative defense appears clearly on the face of the pleadings.” Clark v.

Amoco Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986) (emphasis added). For

example, in Miller v. BAC Home Loans Servicing, Inc., 726 F.3d 717, 725-26

(5th Cir. 2013), the Fifth Circuit found a promissory estoppel claim properly

dismissed under Rule 12(b)(6) when the defendants raised an affirmative

defense under Texas’s statute of frauds. The court noted that, under Texas

law, all agreements pertaining to loans over $50,000, including

modifications, must be written. Id.at 726. Because plaintiff’s complaint




Conditions were attached to plaintiff’s motion for a temporary restraining
order and preliminary injunction, R. Doc. 3-2, and plaintiff incorporates the
document by reference to its opposition motion citing to the appropriate
location in the record in its motion to dismiss. R. Doc. 42-1 at 2.
Additionally, in the complaint, SMH describes the Terms and Conditions as
the “Contract” and relies on it for its claim of bad faith breach of contract. R.
Doc. 1 at 8, 19 ¶¶ 20, 34-38.
      The Court finds that the document is central to the parties’ claims. See
Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 432 (7th Cir.
1993) (finding that a letter of intent and related letters were “central” to a
party’s claim because “they constitute[d] the core of the parties’ contractual
relationship.”). Additionally, the Court notes that neither party has disputed
the authenticity or contents of the document. The Court finds that the Terms
and Conditions are part of the pleadings, and the Court may consider them
in determining whether dismissal is appropriate under Rule 12(b)(6). See In
re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)
(“[B]ecause the defendants attached the contracts to their motions to
dismiss, the contracts were referred to in the complaints, and the contracts
are central to the plaintiffs’ claims, we may consider the terms of the
contracts in assessing the motions to dismiss.”).
                                        20
      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 21 of 29




alleged that the parties’ agreement was entirely oral, and otherwise failed to

allege that the agreement comported with Texas’s statute of frauds, the Fifth

Circuit in Miller found that the district court appropriately considered the

statute of frauds defense when it dismissed the claim under Rule 12(b)(6).

Id.

        In contrast, in Clark, a case involving a dispute over mineral rights, the

Fifth Circuit found that the district court erred by dismissing under Rule

12(b)(6) based on the “presumed lost deed” defense. 794 F.2d at 970-71.

Under that doctrine, a party in possession of property is presumed to hold a

deed to the property upon proving three elements: “(1) a long asserted and

open claim, adverse to that of the apparent owner; (2) a nonclaim by the

apparent owner; and (3) acquiescence by the apparent owner in the adverse

claim.” Id. The Fifth Circuit stated that dismissal would be appropriate if

“each element of the doctrine [were] established through the pleadings,” but

found that the complaint did not “state or permit the inference” that the

owner had not made claims, or that the owner acquiesced in the adverse

claim. Id. at 971.

        Here, SMH argues that KKF’s sole remedy for breach of contract is

termination.36 But this defense does not appear “clearly” on the face of the



36      R. Doc. 42-1 at 2, 10-11.
                                        21
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 22 of 29




document that SMH relies on, the Terms and Conditions. Section 7 of the

Terms and Conditions, titled “Termination,” provides that either party may

terminate the agreement with 30 days’ written notice, but it contains no

indication that termination is a party’s sole remedy for a breach.37 In Section

2, the Terms and Conditions state that “termination of [the parties’]

Agreement will be without prejudice to any other right or remedy of either

party.”38 By noting that termination will not prejudice any other right or

remedy, the document recognizes the potential for rights other than

termination.    Indeed, the Terms and Conditions expressly recognize a

procedure for “dispute[s] or alleged breache[s]” in addition to termination.39

       SMH does not address these provisions. Rather, it relies on two clauses

in the Terms and Conditions, arguing that KKF effectively waived its claim

for breach of contract by failing to notify SMH of any deficiencies in the

training platform, and by allowing Parthenon’s access to the software.40

First, SMH points to Section 3, titled “Acceptance,” which states:

       [KKF] shall accept and pay for Deliverables which conform to the
       requirements of the Scope of Work. [KKF] will notify [SMH] of
       any nonconformance of the Deliverables with such requirements
       (“Non-conformance”) within ten (10) days of the receipt of the
       Deliverables, and [SMH] shall have thirty (30) days, based on the

37     R. Doc.3-2 at 10, § 7.
38     R. Doc. 3-2 at 8, § 2 (emphasis added).
39     Id. at 10, § 7.
40     R. Doc. 42-1 at 10-11.
                                      22
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 23 of 29




       severity and complexity of the Non-conformance, to correct the
       Non-conformance. If [KKF] uses the Deliverables before
       acceptance, fails to promptly notify [SMH] of any Non-
       conformance, or unreasonably delays the beginning of
       acceptance testing, then the Deliverables shall be considered
       accepted by [KKF].41

SMH contends that KKF never gave the required notice of nonconformance,

and thereby waived any claims regarding alleged deficiencies of the training

platform.42 But even if KKF accepted the platform pursuant to the Terms

and Conditions, the terms do not speak to the effect of that acceptance, or

state that KKF is precluded from bringing a breach of contract claim for

alleged defects in the training platform.

       The second provision that plaintiff points to, a clause in the “[g]eneral”

section of the Terms and Conditions, provides as follows:

       To the extent that the Deliverables are integrated with any third
       party services, including social media services (e.g. Facebook,
       Twitter, Instagram, Tumblr, SnapChat, YouTube, etc.), as
       between [KKF] and [SMH], [KKF] is solely responsible for
       ensuring that its use of those third party services is in compliance
       with any applicable terms and conditions, guidelines, and
       privacy policies of such third party services. [SMH] is not liable
       for [KKF’s] actions or non-actions or the use of third parties of
       any Deliverable through such third party services, terms,
       conditions, or policies.43




41     R. Doc. 3-2 at 9, § 3.
42     R. Doc. 42-1 at 11.
43     R. Doc. 3-2 at 11, § 9.
                                       23
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 24 of 29




SMH does not adequately explain how this clause, which limits SMH’s

responsibility when the platform is integrated with a third-party service,

applies to KKF’s breach-of-contract claim.       Instead, plaintiff makes an

inapposite argument that “[b]ecause KKF accepted the Spectrum Engine as

provided by SMH and attempted to integrate it into the KKF Platform that

was administered by Parthenon, it took responsibility to ensure that

Parthenon was managing the software properly.”44 But KKF is not seeking

to hold SMH liable for deficiencies in KKF’s platform, or for its own actions

regarding the use of third-party services—which the cited provision may

apply to. Instead, KKF is seeking to hold SMH liable for deficiencies in and

failure to maintain the Spectrum Engine during the period that KKF used

SMH’s product. The provision related to third-party services is, on its face,

inapplicable to KKF’s claim for breach of contract.

       The Court finds that SMH’s affirmative defense to KKF’s breach of

contract claim does not appear on the face of the pleadings. Because SMH

raises no other basis for the requested relief, and because the Court finds that

KKF has stated a plausible claim for breach of contract, the Court denies the

motion to dismiss as to this claim.




44     R. Doc. 42-1 at 11.
                                      24
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 25 of 29




       C.    Redhibition

       Under the Louisiana law of redhibition, a “seller warrants the buyer

against redhibitory defects, or vices, in the thing sold.” La. Civ. Code art.

2520. A plaintiff suing in redhibition must prove that “(1) the thing sold is

absolutely useless for its intended purposes[,] or that its use is so

inconvenient that it must be supposed that he would not have bought it had

he known of the defect; (2) that the defect existed at the time he purchased

the thing, but was neither known [n]or apparent to him; [and] (3) that the

seller was given the opportunity to repair the defect.” Alston v. Fleetwood

Motor Homes of Ind., 480 F.3d 695, 699 (5th Cir. 2007) (citing Dalme v.

Blockers Mfd. Homes, Inc., 779 So. 2d 1014, 1028 (La. App. 3 Cir. 2001)).

KKF pleads each of these elements in its counterclaims.45

       But redhibition does not apply when there is no contract of sale. See

Alvis v. CIT Grp./Equip. Fin., Inc., 918 So. 2d 1177, 1183-84 (La. App. 3 Cir.

2005) (“[A] redhibition cause of action relates to error in the cause of

completed sales and, absent a sale, the redhibition articles do not apply.”);

Hillard v. United States, No. 06-2576, 2007 WL 647292, at *4-5 (E.D. La.

Feb. 28, 2007) (granting motion to dismiss redhibition claim because no sale

occurred).



45     R. Doc. 23 at 35-40.
                                     25
     Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 26 of 29




       A contract of sale is “a contract whereby a person transfers ownership

of a thing to another for a price in money.” La. Civ. Code art. 2439 (emphasis

added). There is no indication in the complaint, counterclaims, SOW, or

Terms and Conditions that SMH transferred ownership of its training

platform to KKF. Rather, SMH licensed the use of its software, which

expressly “remain[ed] the exclusive property of [SMH],” under the Terms

and Conditions.46 Because the parties’ agreement does not provide for a

transfer of ownership of a thing, it is not a sale, La. Civ. Code art. 2439, and

redhibition is inapplicable. Alvis, 918 So. 2d at 1183-84. Accordingly, the

Court finds that KKF has failed to state a claim for redhibition, and the Court

must dismiss this claim.

       D.    Solomon’s Personal Liability

       In its third-party claims against Solomon, KKF alleges that Solomon

violated the CFAA in his personal capacity.47 Counterclaim defendants move

to dismiss these claims, arguing that Solomon is protected from personal

liability for actions that he took on behalf of SMH.48

       The Fifth Circuit has not explicitly addressed a corporate officer’s

liability under the CFAA, but it recognizes that an individual officer may be



46     R. Doc. 3-2 at 7.
47     R. Doc. 23 at 4, ¶¶ 18-20, 23-24.
48     R. Doc. 42-1 at 13-15.
                                      26
   Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 27 of 29




held liable for violations of federal statutes even though they were committed

on behalf of his or her corporation. For example, in the context of trademark

infringement, the Fifth Circuit stated:

      Appellees seem to support [their] position on the ground that to
      hold the individuals liable for the actions of the corporation
      would require a ‘piercing of the corporate veil.’ In point of fact
      appellees have the cart before the horse. There can be no doubt
      but that a trademark, like a patent, can be infringed by an
      individual. It is infringed when an individual performs the act
      or does the things that the patent or trademark law protects
      against. The fact that the persons thus acting are acting for a
      corporation also, of course, may make the corporation liable
      under the doctrine of respondeat superior. It does not relieve the
      individuals of their responsibility.

Mead Johnson & Co. v. Baby’s Formula Serv., Inc., 402 F.2d 19, 23 (5th Cir.

1968) (emphasis added); see also Engineering Dynamics, Inc. v. Structural

Software, 26 F.3d 1335, 1349-50 (5th Cir. 1994). On the other hand, if a

corporation violates a federal statute, its officers will not be personally liable

solely because of their role as officers. See United States v. Sexton Cove

Estates, Inc., 526 F.2d 1293, 1300 (5th Cir. 1976).

      Similarly, under a “well settled” rule of tort law, “when corporate

officers directly participate in or authorize the commission of a wrongful act,

even if the act is done on behalf of the corporation, they may be personally

liable.” General Motors Acceptance Corp. v. Bates, 954 F.2d 1081, 1085 (5th

Cir. 1992). Under this rule, “the officer to be held personally liable must have


                                       27
   Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 28 of 29




some direct, personal participation in the tort, as where the defendant was

the ‘guiding spirit’ behind the wrongful conduct . . . or [was] the ‘central

figure’ in the challenged corporate activity.” Mozingo v. Correct Mfg., 752

F.2d 168, 174 (5th Cir. 1985) (citing Escude Cruz v. Ortho Pharmaceutical

Corp., 619 F.2d 902, 907 (1st Cir.1980)).

      The Ninth Circuit has expressly held that a corporate officer may be

personally liable for a violation of the CFAA, even when “he acted as an agent

of the corporation and not on his own behalf.” Facebook, Inc. v. Power

Ventures, Inc., 844 F.3d 1058, 1069 (9th Cir. 2016). In Facebook, the Ninth

Circuit applied the tort law rule to a claim under the CFAA, finding that a

corporate officer may be personally liable when he or she “was the ‘guiding

spirit’ behind the wrongful conduct, or the ‘central figure’ in the challenged

corporate activity.” 844 F.3d at 1069. Based on the foregoing caselaw, the

Court finds that a corporate officer may be personally liable for violations of

the CFAA even though he or she was acting on behalf of the corporate

employer.

      Here, KKF alleges that Solomon personally participated in the alleged

violation of the CFAA. KKF states that Solomon “intentionally accessed

KKF’s protected computer,” “obtained information from them,” and




                                      28
      Case 2:20-cv-02970-SSV-DPC Document 138 Filed 04/01/21 Page 29 of 29




provided that information to SMH.49 In short, KKF has alleged that Solomon

had “direct, personal participation in the” alleged violation of the CFAA.

Mozingo, 752 F.2d at 174; Facebook, 844 F.3d at 1069. Because KKF alleges

that Solomon took these actions, the Court finds that KKF has sufficiently

pleaded that he was the “guiding spirit” or “central figure” in the alleged

violation. Id. Accordingly, the Court may not dismiss the claims against

Solomon on the ground that he acted on SMH’s behalf.



IV.     CONCLUSION

        For the foregoing reasons, SMH’s motion to dismiss KKF’s

counterclaims and third-party claims is GRANTED IN PART and DENIED

IN PART. KKF’s claims for redhibition and under § 1030(a)(4) of the CFAA

are DISMISSED. As to the motion to dismiss KKF’s claims for breach of

contract and under § 1030(a)(2), SMH’s motion is DENIED.




                                          1st day of April, 2021.
            New Orleans, Louisiana, this _____


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE

49      R. Doc. 23 at 18-20.
                                      29
